DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1-2 and 8, claims 1-2 and 8 are allowed over applicant’s amendments and remarks filed on 7/29/2021.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1; 2-3 and 6-7; and 8-9 and 11-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Feuersanger discloses a buffer status reporting in a mobile communication system.  Futaki discloses establishing simultaneous radio connection between a user equipment.  Jin discloses a communication apparatus.  Lin discloses a radio resource control connection.  Ying discloses a communication method.  Ryu discloses a serving node relocating method.  Chun discloses an apparatus for providing multimedia broadcast and multicast service in a wireless communication system.  Wong discloses a random access response position indication for coverage enhanced low . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/16/2021